            Case 1:19-cv-10588-GAO Document 27 Filed 07/10/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

 WILMINGTON SAVINGS FUND SOCIETY, )
 FSB, d/b/a CHRISTIANA TRUST, et al.,   )
                                        )                Civil Action No.: 1:19-cv-10588-GAO
            Plaintiffs,                 )
                                        )                Judge George A. O’Toole, Jr.
            v.                          )
                                        )
 JUDITH A. ROBERTS, et al.,             )
                                        )
            Defendants.                 )
 _______________________________________)

                                       FINAL JUDGMENT

       Plaintiffs, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually

but as trustee for Pretium Mortgage Acquisition Trust and Orlans PC; and Defendants, Santander

Bank, N.A. and the United States (collectively, “the parties”), submitted an Agreement for Entry

of Final Judgment, stipulating to the priority of the parties and their entitlement to payments of the

net proceeds from the sale of 96 Garrison Road, Chelmsford, Massachusetts (“Property”), which

proceeds amount to $32,835.46, plus any accumulations thereon (“Surplus Funds”).

       Upon stipulation of the parties, the Court hereby ORDERS that the Surplus Funds shall

be disbursed in the following priority and amount:

       1.       Santander Bank, N.A., formerly known as Sovereign Bank, is entitled to the

payment of $15,436.33 of the net proceeds from the sale of the Property in full satisfaction of its

valid home equity line of credit mortgage on the Property, which was recorded on July 22, 2004

in the Middlesex County Registry of Deeds in Book 17620, at Page 36.

       2.       Orlans PC, as counsel for Wilmington Savings Fund Society, FSB, d/b/a Christiana

Trust, is entitled to a payment of $1,000.00 of the net proceeds from the sale of the Property for

payment of filing costs and attorney’s fees.
              Case 1:19-cv-10588-GAO Document 27 Filed 07/10/20 Page 2 of 2



         3.       The United States is entitled to all remaining Surplus Funds in partial satisfaction

of Judith A. Roberts’s federal income tax liabilities for tax years 2009 and 2010. The Internal

Revenue Service made a valid assessment of Roberts’s 2009 federal income tax liabilities on

August 20, 2012, and a valid assessment of Roberts’s 2010 federal income tax liabilities on

December 16, 2013. Those assessments created a valid and subsisting lien on the Property. See

26 U.S.C. § 6321. The balance due for Roberts’s 2009 and 2010 federal income tax liabilities is

$29,117.95 as of June 3, 2019.

         4.       Defendant Judith A. Roberts, having failed to plead or otherwise defend this action,

and her default having been entered, and upon application of Plaintiffs, Fed. R. Civ. P. 55(b)(2)

judgment is entered against Judith A. Roberts. Accordingly, it is ORDERED, ADJUDGED, and

DECREED that Judith A. Roberts has no rights, titles, claims, or interests to the Surplus Funds

upon which Santander Bank, N.A., and the United States seek to enforce their liens in this action.


         It is so ordered.

Dated:    07/10/2020


                                                               /s/ George A. O'Toole, Jr._________
                                                               Senior United States District Judge




                                                   2
